Citation Nr: 0732703	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-26 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for Meniere's syndrome, a peripheral 
central vestibular disorder, or depression, claimed to have 
resulted from treatment at a Department of Veterans Affairs 
Medical Center (VAMC) in Pittsburgh, Pennsylvania.  


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association

ATTORNEY FOR THE BOARD


A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from August 1973 to June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.  



REMAND

In June 2005, the veteran submitted a timely substantive 
appeal to the Board via a VA Form 9, on which he indicated 
that he wanted a Travel Board hearing before a Veterans Law 
Judge (VLJ).  The veteran was subsequently scheduled for 
hearings in September 2006 and February 2007; however, he 
requested that the hearings be rescheduled for various 
reasons, including because he had not yet been in contact 
with his new representative, the Vietnam Era Veterans 
Association.  

In April 2007, the veteran was notified that his Travel Board 
hearing had been rescheduled for May 16, 2007; however, he 
did not report for the scheduled hearing.  In July 2007, the 
veteran submitted a statement indicating that he needs legal 
assistance with his claim, has not been in contact with his 
representative, and does not even know how to contact his 
representative.  

Although the veteran has been given numerous opportunities to 
testify at a Travel Board hearing, the Board notes that it is 
clear the veteran desires to have a hearing in conjunction 
with his claim but is having great difficulty interacting 
with his representative.  In this regard, we note that the 
representative will be provided with 

a copy of this remand, and we are confident that the 
representative will then initiate appropriate contact with 
the veteran to provide the assistance he needs in his claim.

Considerations of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording 
the veteran an opportunity for the requested hearing.  
Therefore, a remand is required for the scheduling of a 
Travel Board hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 
38 C.F.R. § 20.700(a) (2007).  On remand, the Board will also 
request the RO give the veteran an opportunity to name a new 
representative, if desired.  

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran with a VA Form 21-
22, Appointment of Veterans Service 
Organization as Claimant's 
Representative, and request that he 
name a new representative, if he so 
desires.  

2.	Scheduled the veteran for a Travel Board 
hearing at the RO, in accordance with the 
procedures set forth at 38 C.F.R. 
§ 20.700(a), 20.704(a), as per the 
veteran's request, and as the docket 
permits.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans'Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).



